PER CURIAM.
Appellant seeks review of a judgment of conviction and sentence based upon a jury verdict finding him guilty of the offense of robbery. The only question preserved on appeal is the sufficiency of the evidence which purports to identify appellant as the perpetrator of the crime with which he was charged.
In our review of the issue presented for decision, we have given due consideration to the applicable principle *119that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals that the victim of the robbery testified with certainty and without qualification that appellant was the person who robbed and beat him on the occasion testified about. The victim’s remaining testimony was thoroughly corroborated by other evidence in such a conclusive manner as to make the identification of appellant entirely credible. It is not the province of this court to substitute its judgment for that of the trier of the facts. The jury’s findings will not be disturbed in the absence of a clear showing that the verdict is unsupported by competent and substantial evidence.1 The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.

. Crum v. State (Fla.App.1965), 172 So.2d 24; Parrish v. State (Fla.App.1957), 97 So.2d 356.